A motion that final judgment be entered in proceedings to condemn certain real property in the City of Los Angeles was denied by the superior court. The plaintiff appealed.
The real property in controversy, sought for public use under the Park and Playground Act of 1909, was also burdened with an assessment for street improvements which was levied after commencement of the proceedings in eminent domain, but prior to the rendition of findings of fact and conclusions of law therein. Bonds having been issued pursuant to the street improvement proceedings, the municipality paid to its treasurer the amount due thereon, and said bonds were thereupon canceled, and the amounts of assessment against the properties of the respondents were deducted *Page 393 
from the amount found due and payable in the first proceedings. It is contended here that the superior court had no jurisdiction upon presentation of the motion to enter final judgment in accordance with the facts before it.
[1] That it was the duty of the court to render a judgment seems plain. It is true that the court might, if permitted so to do, enter an erroneous judgment, but this will not now be presumed nor determined. The remedy by appeal did not accrue upon refusal of the trial court to enter judgment in accordance with the demands of the plaintiff. If the court has refused to render any judgment mandamus will lie to compel such action. (Code Civ. Proc., sec. 963; Russell v. Elliott, 2 Cal. 245; Wood
v. Strother, 76 Cal. 545 [18 P. 766, 9 Am. St. Rep. 249];Anderson v. Pennie, 32 Cal. 265; Claudius v. Melvin,146 Cal. 257 [79 P. 897]; Ex parte Ford, 160 Cal. 334
[116 P. 757, Ann. Cas. 1912D, 1267, 35 L.R.A. (N.S.) 882]; Olson v.Superior Court, 175 Cal. 250 [165 P. 706, 1 A.L.R. 1589].)
The appeal is dismissed.
Works, P.J., and Stephens, J., concurred.